People v De Jesus (2019 NY Slip Op 07154)





People v Jesus


2019 NY Slip Op 07154


Decided on October 3, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 3, 2019

Acosta, P.J., Renwick, Manzanet-Daniels, Singh, JJ.


9999 3193/14

[*1]The People of the State of New York, Respondent,
v Carlos De Jesus, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Alan S. Axelrod of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jonathan Cantarero of counsel), for respondent.

Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered August 13, 2015, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to a term of 1½ to 3 years, unanimously affirmed.
Defendant did not preserve any of his challenges to the court's main and supplemental charges and to certain allegedly inadmissible evidence, and we decline to review these claims in the interest of justice. As an alternative holding, we find no basis for reversal. The absence of a definition of the term credit card could not have caused any prejudice because the nature of the stolen card was not at issue. The court responded meaningfully to a jury note by accurately stating all the elements of the crime. A security guard's testimony about what he was told by two persons (who also testified at trial) was admissible as part of the narrative to explain the events leading up to defendant's apprehension (see e.g . People v Nieves , 294 AD2d 152 [1st Dept 2002], lv denied  98 NY2d 700 [2002]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 3, 2019
CLERK